
	

115 SRES 521 ATS: Condemning the horrific attack in Santa Fe, Texas, and expressing support and prayers for all of those impacted by the tragedy. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 521
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2018
			Mr. Cornyn (for himself, Mr. Cruz, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Corker, Ms. Cortez Masto, Mr. Cotton, Mr. Crapo, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the horrific attack in Santa Fe, Texas, and expressing support and prayers for all of
			 those
			 impacted by the tragedy. 
	
	
 Whereas on May 18, 2018, a mass shooting took place at Santa Fe High School in Santa Fe, Texas; Whereas the people of the United States mourn the 10 innocent lives that were lost at Santa Fe High School in this unthinkable tragedy;
 Whereas the people of the United States continue to pray for those who were wounded in the attack and are now recovering;
 Whereas law enforcement personnel and first responders performed their duties admirably during the attack and risked their lives for the safety of the students of Santa Fe High School; and
 Whereas the people of the United States are grateful for the quick action of first responders who cared for the injured: Now, therefore, be it
		
	
 That the Senate— (1)condemns the senseless attack at Santa Fe High School in Santa Fe, Texas, that took place on Friday, May 18, 2018;
 (2)honors the memories of the victims that were killed; (3)expresses hope for a full and speedy recovery and pledges continued support for people who were injured in the attack;
 (4)offers heartfelt condolences and deepest sympathies to all of the students, teachers, administrators, and faculty of Santa Fe High School, as well as the families, friends, and loved ones affected by the tragedy; and
 (5)honors the selfless and dedicated service of— (A)the teachers, school administrators, school support staff, medical professionals, and other individuals in the Galveston County community;
 (B)the emergency response teams and law enforcement officials who responded to the call of duty; and (C)the law enforcement officials who continue to investigate the attack.
				
